441 F.2d 278
Rutha Lee SMITH, Plaintiff-Appellant,v.JACKSON STATE COLLEGE et al., Defendants Appellees.No. 30835 Summary Calendar.**(1) Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
April 7, 1971.

Melvyn R. Leventhal, Anderson Banks, Nichols & Leventhal, Jackson, Miss., Jack Greenberg, James M. Nabrit, III, Conrad Harper, New York City, for plaintiff-appellant.
A. F. Summer, Atty. Gen., State of Miss., William A. Allain, Asst. Atty. Gen., Jackson, Miss., for defendants-appellees.
Before BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
We are impelled to dismiss this appeal for want of jurisdiction.  An appeal was taken from an order denying a temporary restraining order.  Such an order is not appealable.  Smith v. Grady, 411 F.2d 181 (5th Cir., 1969); Chandler v. Garrison, 394 F.2d 828 (5th Cir., 1967).


2
Dismissed.